DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 2/09/2022 has been entered and made of record.
3.		Applicant has not amended, canceled, nor added any claims. Currently, claims 2-21 are pending. 

Terminal Disclaimer
4.		The terminal disclaimer filed on2/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,650,549 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the double patenting rejection is now withdrawn. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 2-21 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Huliyapur Math (U.S. patent pub. 2010/0272426 A1) discloses to obtain descriptive location derived from a GPS of an image is used to obtaining the location where the image was taken using a look up table in the 
Regarding claims 2-9, 11-15, and 17-21 these claims are allowed since they are directly or indirectly dependent from allowed independent claims 1, 10, or 16, respectively.
.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
February 22, 2022